Citation Nr: 0420652
Decision Date: 07/29/04	Archive Date: 10/04/04

DOCKET NO. 02-00 939                        DATE JUL 29 2004


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to waiver of recovery of disability compensation overpayment in the amount of $179,175.90.

(The issues concerning the propriety of reduction or termination of compensation benefits adversely affected by a March 2001 rating action are the subject of a separate Board of Veterans' Appeals decision.)

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from June 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 decision of the Committee on Waivers and Compromises (Committee) at the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). Records show the veteran withdrew his request for a Board hearing by correspondence dated in July 2003. See 38 C.F.R. § 20.702 (2003).

By correspondence dated July 19, 2004, the Board notified the veteran that his motion to advance his case on the docket had been granted.

The appeal is REMANDED via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law. Regulations implementing the VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA notification procedures, however, do not apply in waiver cases. Barger v. Principi, 16 Vet. App. 132, 138 (2002). It is significant to note that chapter 53 of title 38, U.S. Code (which governs waiver requests) contains its own notice provisions.

- 2 



Based upon a review of the appellate record, the Board finds the veteran has submitted statements that may be construed as a challenge to the validity of the debt created. This claim is "inextricably intertwined" with the waiver issue developed on appeal, as well as, issues concerning the propriety of reduction or termination of compensation benefits adversely affected by a March 2001 rating action which are the subject of a separate Board decision.

The United States Court of Appeals for Veterans Claims (Court) has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2003), VAOPGCPREC 6-98 (Apr. 24, 1998). The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Therefore, this case must be remanded for additional development.

Accordingly, this case is REMANDED for the following:

1. As the issue of whether the amount of indebtedness was properly created is deemed to be "inextricably intertwined" with the issue of waiver, an appropriate VA agency of original jurisdiction (AOJ) should take adjudicative action on this issue, and provide the veteran and his representative notice of the determination and of his appellate rights. If a timely notice of disagreement is filed, the veteran should be furnished a statement of the case and provided the requisite period of time for a response.

2. After completion of the above and any additional development deemed necessary, the AOJ should review the issue on appeal considering all applicable laws and regulations. If the benefit sought remains denied, the

- 3 



veteran and his representative. should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S. CA. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 4





